DETAILED ACTION
Claims 1–3 and 6–8 are currently pending in this Office action.  Claims 4 and 5 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous objection to claim 1 is withdrawn in light of the amendment correcting the same.

Claim Rejections - 35 USC § 112
	The previous rejection of claims 1–8 as being indefinite under 35 U.S.C. 112(b) are withdrawn in light of the amendment correcting claim 1.

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. Concerning the rejection of claims 1–5, 7 and 8 under 35 U.S.C. 103 over Watanabe et al. (US 2013/0102750 A1), page 6–7 alleges that:
Watanabe never teaches or suggest a surface crosslinking step with a surface crosslinking agent 	solution containing a polyvinyl alcohol as claimed [and] merely teaches using a dispersant in the 	of a base polymer after drying, pulverizing and size-sorting.
This is unpersuasive because the language “beginning with “therein the surface-crosslinked layer is obtained by crosslinking…” in claim 1 lines 5–9 of is product-by-process language.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.  The presently claimed superabsorbent polymer comprises a base polymer powder and a surface-crosslinked layer formed on the base polymer powder. Its patentability does not depend upon the method of surface crosslinking the base polymer powder.  The claim limitation defined by what a base polymer powder and a surface-crosslinked layer formed on the base polymer powder are rather than how they are made (a method).
	Nonetheless, Watanabe teaches a surface-crosslinked water absorbent powder.  Id. at abstract. The underlying water absorbent powder is crosslinked with surface crosslinking agent solution containing surface crosslinking agent along with inorganic fine particles (a liquid permeability enhancer). Id. at ¶ 395, 404, 416. A water-soluble polymer dispersant, namely polyvinyl alcohol, having a weight average molecular weight of 500 to 3,000,000 g/mol is also present to enhance water absorbancy. Id. at ¶¶ 147, 159–161.  The dispersant content is 0.01 to 5 parts by weight (pbw) per 100 parts by weight of the resin powder. Id. at ¶ 161.  The polymer powder is pulverized and size sorted such that it has an average particle size of 200 to 600 µm. Id. at ¶¶ 315, 316, 323, 326, 425.
	The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  Applicant has not shown by any experimental evidence on the record demonstrating the criticality of the product-by-process language when compared to Watanabe’s teachings.  Absent such information, applicant’s arguments are insufficient to overcome the rejections based upon Watanabe.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.  
	As for the 103 rejection of claim 6 over Watanabe further in view of Torii et al. (US 7638570 B2), page 7 relies upon the same arguments and are unpersuasive for the reasons already discussed.
	As such, even as amended, the claims remain obvious over the previously cited art.
Claim Interpretation
	Claim 1 lines 8–10 recite "the superabsorbent polymer having a particle size of 300 µm to 600 µm
[…] is obtained by pulverizing the superabsorbent polymer using a ball mill under 300 rpm for 20 minutes then size-sorting the pulverized superabsorbent polymer” (emphasis added). The superabsorbent polymer of superabsorbent polymer in line 1 consequently does not require the specifics of lines 8–10. For the purposes of the rejections below, the “superabsorbent polymer” of line 1 will be interpreted as comprising a base polymer powder; and a surface-linked layer formed on the base polymer powder as in lines 1–4. The “particle size” and “GBP reduction rate” in lines 4–10 will be interpreted as characterizing the “superabsorbent polymer” in line 1 if processed in the manner of lines 9-10 e.g., as experimental conditions for testing the polymer but not limiting the polymer by particle size or process language.
	Similarly, claim 2 is interpreted as reciting a reduction rate of absorbency under load for a superabsorbent polymer having a particle size of 300 µm to 600 µm of lines 8–10 under the experimental conditions of that claim, rather than of the underlying superabsorbent polymer of claim 1. 
	Claim 3 recites properties (CRC, AUL, GBP, 5 min gel-vac-AUL) of a superabsorbent polymer having a particle size of 300 µm to 600 µm of lines 1–4 of that claim. Since the claim depends from claim 1, these properties will be interpreted as characterizing the “superabsorbent polymer” in line 1 if processed in the manner of claim 1 lines 9-10 e.g., as experimental conditions for testing the polymer, rather than of the underlying superabsorbent polymer of claim 1.

Claim Rejections - 35 USC § 103
Claims 1–3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2013/0102750 A1).
	With respect to claim 1, Watanabe teaches a polyacrylic acid water absorbent resin powder, wherein the underlying polymer powder is a crosslinking polymer of an at least partially neutralized acrylic acid monomer; and the polymer powder is surface crosslinked for enhanced properties. Id. at abstract, ¶ 136, 142–143, 394. The underlying water absorbent powder is crosslinked with surface crosslinking agent solution containing surface crosslinking agent along with inorganic fine particles (a liquid permeability enhancer). Id. at ¶ 395, 404, 416. A water-soluble polymer dispersant, namely polyvinyl alcohol, having a weight average molecular weight of 500 to 3,000,000 g/mol is also present to enhance water absorbancy. Id. at ¶¶ 147, 159–161.  The dispersant content is 0.01 to 5 parts by weight (pbw) per 100 parts by weight of the resin powder. Id. at ¶ 161.   The polymer powder is pulverized and size sorted such that it has an average particle size of 200 to 600 µm. Id. at ¶¶ 315, 316, 323, 326, 425.
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.  Here, the claimed superabsorbent polymer comprises a base polymer
powder and a surface-crosslinked layer formed on the base polymer powder. Its patentability does not
depend upon the method of surface-crosslinking the base polymer powder.
	Watanabe teaches a surface-crosslinked water absorbent resin powder as claimed, but is silent as to a GBP reduction rate of the superabsorbent polymer when processed to a particle size of 300 µm to 600 µm.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	The present disclosure describes preparing its superabsorbent polymer by performing crosslinking polymerization of a monomer mixture including water-soluble ethylene-based unsaturated monomers having acidic groups which are at least partially neutralized, in the presence of an internal crosslinking agent to form a water-containing gel polymer; drying, pulverizing, and size-sorting the water- containing gel polymer to form a base polymer powder; and additionally crosslinking the surface of the base polymer powder in the presence of a thickener having a weight average molecular weight of 300 g/mol to 1,000,000 g/mol and a surface crosslinking agent to form a surface-crosslinked layer. Spec. 2. 	Watanabe likewise teaches a surface-crosslinked water absorbent powder, where the underlying water absorbent powder is crosslinked with surface crosslinking agent solution containing surface crosslinking agent along with inorganic fine particles. Id. at abstract, ¶ 395, 404, 416. Polyvinyl alcohol having a weight average molecular weight of 500 to 3,000,000 g/mol is also present in an amount of 0.01 to 5 parts by weight (pbw) per 100 parts by weight of the resin powder to enhance water absorbency. Id. at ¶¶ 147, 159–161. The polymer powder is pulverized and subject to size sorting. ¶¶ 315, 316, 323, 326, 425.
	While Watanabe does not directly disclose a GBP reduction rate of the absorbent resin powder when processed to a particle size of 300 µm to 600 µm, since each of the claimed components is present and rendered obvious by the teachings of Watanabe, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected a superabsorbent polymer having a particle size of 300 µm to 600 µm to possess a GBP reduction rate in the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 2, Watanabe teaches a surface-crosslinked water absorbent resin powder, but is silent as to of a reduction rate of absorbency under load of the superabsorbent polymer when processed to have a particle size of 300 µm to 600 µm.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Watanabe teaches a surface-crosslinked water absorbent powder. Id. at abstract. The underlying water absorbent powder is crosslinked with surface crosslinking agent solution containing surface crosslinking agent along with inorganic fine particles (a liquid permeability enhancer). Id. at ¶ 395, 404, 416. A water-soluble polymer dispersant, preferably polyvinyl alcohol, having a weight average molecular weight of 500 to 3,000,000 g/mol is also present to enhance water absorbency. Id. at ¶¶ 147, 159–161. The polymer powder is pulverized and size sorted such that it has an average particle size of 200 to 600 µm. Id. at ¶¶ 315, 316, 323, 326, 425.
	The present disclosure likewise describes preparing its superabsorbent polymer by performing crosslinking polymerization of a monomer mixture including water-soluble ethylene-based unsaturated monomers having acidic groups which are at least partially neutralized, in the presence of an internal crosslinking agent to form a water-containing gel polymer; drying, pulverizing, and size-sorting the water-containing gel polymer to form a base polymer powder; and additionally crosslinking the surface of the base polymer powder in the presence of a thickener having a weight average molecular weight of 300 g/mol to 1,000,000 g/mol and a surface crosslinking agent to form a surface-crosslinked layer. Spec. 2. 
	While Watanabe does not directly disclose a reduction rate of absorbency under load of the absorbent resin powder when processed to a particle size of 300 µm to 600 µm, since each of the claimed components is present and rendered obvious by the teachings of Watanabe, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected a superabsorbent polymer having a particle size of 300 µm to 600 µm to possess a reduction rate of absorbency within the claimed range. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 3, Watanabe teaches a surface-crosslinked water absorbent resin powder, but is silent as to the CRC, AUL, GBP, and 5min gel-vac-AUL of the superabsorbent polymer when processed to have a particle size of 300 µm to 600 µm.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Watanabe teaches a surface-crosslinked water absorbent powder. Id. at abstract. The underlying water absorbent powder is crosslinked with surface crosslinking agent solution containing surface crosslinking agent along with inorganic fine particles (a liquid permeability enhancer). Id. at ¶ 395, 404, 416. A water-soluble polymer dispersant, preferably polyvinyl alcohol, having a weight average molecular weight of 500 to 3,000,000 g/mol is also present to enhance water absorbency. Id. at ¶¶ 147, 159–161. The polymer powder is pulverized and size sorted such that it has an average particle size of 200 to 600 µm. Id. at ¶¶ 315, 316, 323, 326, 425.
	The present disclosure likewise describes preparing its superabsorbent polymer by performing crosslinking polymerization of a monomer mixture including water-soluble ethylene-based unsaturated monomers having acidic groups which are at least partially neutralized, in the presence of an internal crosslinking agent to form a water-containing gel polymer; drying, pulverizing, and size-sorting the water- containing gel polymer to form a base polymer powder; and additionally crosslinking the surface of the base polymer powder in the presence of a thickener having a weight average molecular weight of 300 g/mol to 1,000,000 g/mol and a surface crosslinking agent to form a surface-crosslinked layer. Spec. 2.
	While Watanabe does not directly disclose a CRC, AUL, GBP, and 5min gel-vac-AUL values of the absorbent resin powder when processed to have a particle size of 300 µm to 600 µm, since each of the claimed components is present and rendered obvious by the teachings of Watanabe, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected a superabsorbent polymer having a particle size of 300 µm to 600 µm to possess CRC, AUL, GBP, and 5min gel-vac-AUL values within the claimed range of each. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 7, Watanabe teaches 1,4-butanediol, 1,6-hexanediol, propylene glycol, and ethylene carbonate as surface crosslinking agents. Id. at ¶ 399.
	With respect to claim 8, Watanabe teaches employing 0.1 to 5 parts by weight (pbw) of a surface crosslinking agent per 100 pbw of the water absorbent resin powder. Id. at ¶ 403.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 2013/0102750 A1) as applied to claim 1 above, and further in view of Torii et al. (US 7638570 B2).
	Watanabe Par. 416 discloses including inorganic fine particles like silicon dioxide as a liquid permeability enhancer with the surface crosslinking agent, and incorporates Torii by reference, but is silent as to the amount of the inorganic fine particles.
	Torii at Col. 19 line 57 to Col. 20 line 7 teaches including 0.01 to as low as 3 mass percent of a liquid permeability enhancing agent (β) (such as silica) relative to the water-absorbent resin particles in order to adjust the liquid permeability and capillary suction force of the water-absorbing resin. According to Col. 18 line 19-28, including the β advantageously makes it possible to increase the saline flow conductivity (SFC) of a surface crosslinked resin particle compared to a particles surface crosslinked without β. These can be added at the same time as surface-crosslinking. Id.
	Given that Watanabe teaches including inorganic fine particles and the advantages of the inorganic material taught by Torii, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to surface crosslink the resin powder in the presence of an amount of inorganic material as presently claimed in order to adjust the liquid permeability and capillary suction force as well as increase the saline flow conductivity of the water-absorbing resin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763